Citation Nr: 0800429	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcerative colitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hiatal hernia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for joint pains, 
claimed to include as due to service during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran is a member of the Alabama Army National Guard 
who has a verified period of active military service from 
November 1990 to August 1991 after being activated for 
participation in Operation Desert Shield/Storm in Southwest 
Asia.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June and July 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama in which the RO declined 
to reopen the veteran's claims for service connection for 
ulcerative colitis, hiatal hernia, psychiatric disorder, and 
joint pains, each, on the basis that new and material 
evidence had not been received. 

The Board ordered additional development in April 2003 
regarding the veteran's claims in order to obtain VA 
treatment records.  In November 2003, the Board remanded the 
veteran's claims for action consistent with Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) as well as to obtain VA treatment records.

In a May 2005 decision, the Board reopened and remanded the 
claim for service connection for joint pains to the RO for 
additional development and denied the reopening of the claims 
for service connection for ulcerative colitis, hiatal hernia, 
and a psychiatric disorder on the basis that new and material 
evidence had not been received.  The veteran appealed to the 
Court that portion of the Board's decision that declined to 
reopen his three claims that were previously denied service 
connection.  In a May 2007 Memorandum Decision, the Court 
vacated and remanded the Board's determinations regarding the 
claims to reopen for further proceedings consistent with the 
decision.  

To comply with the Court's remand instructions and for 
additional reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In the May 2007 decision, the Court concluded my failure, 
during a January 2003 hearing, to suggest the submission of 
evidence that the veteran may have overlooked, including 
statements from fellow service members that might verify the 
in-service occurrence of stressful events while in Saudi 
Arabia, was prejudicial error.  See Costantino v. West, 12 
Vet. App. 517 (1999).  In addition, the Court found that the 
Board failed to ensure compliance with its November 2003 
remand order that specifically requested records from the 
Montgomery, Alabama VAMC, dated from September 1991 to the 
present in that records from September 1991 were requested 
from the VA facility, but only records dating back to 
December 1992 were obtained, without an attempt to clarify 
that all requested records were obtained.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the Court vacated the 
Board's May 2005 decision that declined to reopen the claims 
for service connection for ulcerative colitis, hiatal hernia, 
and a psychiatric disorder and remanded these matters for 
further proceedings consistent with the Court's decision.  

In addition to the actions required by the Court's decision, 
the Board notes that this will also give the appellant an 
opportunity to receive the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  

In May 2005, the Board asked for a VA examination with an 
opinion as to whether the veteran's complaints of joint pain 
can be attributed to a known clinical diagnosis.  The report 
of the June 2005 VA examination attributed the veteran's knee 
pain to degenerative joint disease and his ankle and shoulder 
pain to strain of ligaments.  As noted by the veteran's 
attorney in a November 2007 letter, the examiner who 
performed the June 2005 VA examination did not offer an 
opinion regarding the etiology and/or onset of the veteran's 
diagnosed joint disabilities.  Although service connection is 
not warranted for these conditions under 38 C.F.R. § 3.317, 
VA must give a sympathetic reading to the veteran's filings 
to determine all claims for recovery supported by a liberal 
construction of allegations.  The examiner did not address 
the veteran's neck or hip joints, or whether the veteran's 
diagnosed degenerative joint disease or strain of ligaments 
could be attributed to a disease, injury, or event during the 
veteran's active military service.  Consequently, the veteran 
should be given an additional examination with an opinion to 
determine the etiology of his neck and hip joint pains and 
whether it is at least as likely as not that his degenerative 
joint disease, right and left knee, and ligament strain of 
the shoulders and ankles, bilaterally, are related to his 
active service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board further notes that a May 2007 VA psychiatry record 
indicates that the veteran was no longer working and was on 
disability.  It appears from the record that the veteran 
served as both a member and a civilian employee of the Army 
National Guard before and after his period of active military 
service.  The duty to assist includes obtaining additional 
National Guard personnel and medical records, when necessary.   
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In this 
case, it appears that service treatment records from the 
veteran's period of active military service from November 
1990 to August 1991, and his National Guard medical records 
from September 1991 to the present are not associated with 
the claims file and need to be obtained.  Furthermore, the 
veteran has not identified whether the Social Security 
Administration awarded him disability benefits, or, as a 
federal employee, if he receives federal disability benefits.  
Therefore, the veteran should be asked to identify the agency 
that granted him disability benefits, and a copy of the 
decision from the identified agency that granted disability 
benefits, and the supporting medical documents on which the 
decision was based, should be obtained.  Tetro v. Gober, 14 
Vet. App. 110 (2000) (VA has the duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

Accordingly, these matters are REMANDED for the following 
actions:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that explains what constitutes 
new and material evidence (pursuant to 
38 C.F.R. § 3.156 (2007)) and specifies 
the type of evidence necessary to satisfy 
the elements of each of the underlying 
claims on appeal which were found 
insufficient in the previous denials, 
according to Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

2.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that complies with the 
requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for 
service connection, VA has a duty to 
notify claimants of the evidence needed 
to prove those parts of the claim).  

3.  Notify the veteran that he may submit 
statements from fellow service members 
that might verify the in-service 
occurrence of stressful events while he 
performed military service in Saudi 
Arabia.


4.  Request that the veteran provide to 
VA any evidence in his possession that 
pertains to his claims, as required by 
38 C.F.R. § 3.159(b)(1).

5.  Ask the veteran to identify non-VA 
health care providers who have treated 
and/or evaluated him for psychiatric 
disorders, gastrointestinal disorders 
(ulcerative colitis and hiatal hernia), 
and joint pains from September 1991 to 
the present, and to authorize VA to 
obtain medical records that are not yet 
associated with the claims file from the 
health care providers he identifies.  If 
the veteran provides the needed 
information and authorization, attempt to 
obtain the identified medical records.   
If any requested records are not 
available, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

6.  Ask the veteran whether he is 
receiving Social Security assistance, 
disability benefits from the Office of 
Personnel Management, or any other form 
of disability or unemployment 
compensation.  If he is receiving 
compensation, contact the appropriate 
organization and request a copy of the 
award letter and copies of all records 
used to support that award, including, 
but not limited to, medical evidence and 
opinions regarding the veteran's 
employment performance. Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.

7. Verify all periods of the veteran's 
National Guard service.  

8.  Obtain the veteran's complete service 
and National Guard medical records.  If 
necessary, use alternative sources to 
obtain such records.

9. Obtain copies of all records of 
treatment and/or evaluation of the 
veteran for psychiatric disorders, 
gastrointestinal disorders (ulcerative 
colitis and hiatal hernia), and joint 
pains from September 1991 to December 
1992 at the Montgomery, Alabama VAMC, 
using the current procedures prescribed 
in 38 C.F.R. § 3.159.  If any records for 
this period are unavailable, document 
that fact in the record.

10. Schedule the veteran for an 
examination regarding the nature and 
etiology of the veteran's neck and hip 
joint pains and his diagnosed 
degenerative joint disease of his knees 
and ligament strain of his shoulders and 
his ankles.   The claims folder must be 
made available to the examiner, and the 
examiner should acknowledge such review.  

The examiner should provide an opinion as 
to whether the veteran's joint complaints 
pertaining to his neck and hips may be 
attributed to a known clinical diagnosis, 
or whether they are more likely 
manifestations of an undiagnosed illness.

The examiner should also provide an 
opinion as to whether it is as least as 
likely as not (i.e., probability of 50 
percent or greater) that any of the 
veteran's clinically diagnosed joint 
disabilities are related to his active 
military service, to include whether any 
were manifested within one year of his 
August 1991 discharge from service.  In 
addition, the examiner is requested to 
opine whether the veteran's currently 
diagnosed joint disabilities are related 
to exposure to environmental hazards 
during the Persian Gulf War. The examiner 
should offer a complete rationale for all 
opinions given.

11.  After completion of the above, and 
any additional development of the 
evidence that the RO deems necessary, the 
RO should readjudicate each of the claims 
on appeal.  If any benefit sought remains 
denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

